Citation Nr: 1619886	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative joint disease, currently evaluated as 20 percent disabling prior to December 28, 2009 and as 40 percent disabling from that date.  

2.  Entitlement to an increased rating for left lower extremity sciatica, currently evaluated as 10 percent disabling prior to March 16, 2009 and as 20 percent disabling from that date.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, currently evaluated as 30 percent disabling prior to April 22, 2009 and as 70 percent disabling from that date until May 18, 2015. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) prior to May 8, 2009.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, September 2009, and/or May 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2008, the RO denied a rating in excess of 30 percent for PTSD and increased the Veteran's lumbar spine degenerative joint disease rating from 10 percent to 20 percent effective from the April 4, 2008 date of claim.  In May 2010, the RO increased the rating for the Veteran's lumbar spine degenerative joint disease from 20 to 40 percent, effective from December 28, 2009, and increased the rating for his psychiatric disorder from 30 to 70 percent, effective from April 22, 2009.  In an April 2010 RO rating decision, a 100 percent temporary total rating was assigned by the RO for the Veteran's psychiatric disorder from March 4, 2010 through April 2010.  In May 2013, the RO increased the rating for left lower extremity sciatica from 10 percent to 20 percent, effective from March 16, 2009 and granted the Veteran a TDIU effective from May 1, 2010.   

The Veteran filed a notice of disagreement in January 2014 with the RO's May 2013 decision to deny a TDIU prior to May 1, 2010.  In May 2014, the Board found that this issue is part of the Veteran's claims for increased ratings for the disabilities at issue as he asserted in March 2009 that a TDIU was warranted in light of them.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2014, the Veteran had an opportunity to provide testimony on all issues now on appeal, during a Board videoconference hearing before the undersigned Veterans Law Judge.  

On remand in July 2014, the RO granted service connection for alcohol abuse as secondary to the Veteran's PTSD with depressive disorder, and changed the effective date for TDIU to May 8, 2009.  In August 2015, the RO increased the rating for the Veteran's service-connected PTSD from 70 percent to 100 percent, effective from May 18, 2015, and so the issue regarding PTSD with depressive disorder and alcohol abuse is as it is now shown on the cover page.  


FINDINGS OF FACT

1.  Prior to December 28, 2009, the Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of his entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

2.  From December 28, 2009, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

3.  Prior to March 16, 2009, the Veteran did not have moderate incomplete paralysis of his left sciatic nerve.  

5.  From March 16, 2009, the Veteran does not have moderately severe incomplete paralysis of his left sciatic nerve.  

6.  Prior to February 1, 2009, the Veteran's PTSD with depressive disorder and alcohol abuse did not produce occupational and social impairment with reduced reliability and productivity.

7.  From February 1, 2009 to May 18, 2015, the Veteran's PTSD produced occupational and social impairment, with deficiencies in most areas, but it did not produce total occupational and social impairment.  

8.  Prior to May 8, 2009, the Veteran's service-connected disabilities did not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbosacral degenerative joint disease prior to 	December 28, 2009 and in excess of 40 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left lower extremity sciatica prior to March 16, 2009 and in excess of 20 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2015).

3.  The criteria for a rating in excess of 30 percent for PTSD with depressive disorder and alcohol abuse prior to February 1, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a 70 percent rating, but not higher, for PTSD with depressive disorder and alcohol abuse from February 1, 2009 until May 18, 2015 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a TDIU prior to May 8, 2009 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2008, March and June 2009, December 2009, and February 2013 letters and the claims were adjudicated or readjudicated after adequate notice was provided.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports and other evidence of record are adequate as they provide all information necessary to decide the claims.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lumbosacral degenerative joint disease

The Veteran's current claim for compensation for his lumbosacral degenerative joint disease was received in April 2008 and the disorder is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 prior to December 28, 2009 and as 40 percent disabling from that date. 

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of lumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

Under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in April 2008, the Veteran's forward flexion was from 0 to 50, 0 to 45-50, and 0 to 45 degrees.  Backward extension, left lateral flexion, right lateral flexion, and left and right lateral rotation were to at least 20 degrees 3 times.  There was no clinical evidence that the range of motion was additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use, and the Veteran denied flare-ups.  Additionally, he denied episodes of incapacitation requiring bedrest prescribed by a physician and treatment by a physician in the past 12 months.

A September 2009 medical report for Social Security Administration purposes shows lumbar flexion to 90 degrees.  

On VA examination on December 28, 2009, the Veteran indicated that his low back disability had become progressively worse.  There was no history of urinary incontinence or urgency or of fecal incontinence.  There were no incapacitating episodes of spine disease.  There was no indication of any right lower extremity symptoms associated with the service-connected low back disability.  On examination, there was no thoracolumbar spine ankylosis.  

On VA examination in February 2013, the examiner indicated that radiculopathy did not affect the Veteran's right side and that he did not have other neurological abnormalities related to his thoracolumbar spine condition, such as bowel or bladder problems.  The examiner indicated that the Veteran does not have intervertebral disc syndrome of his thoracolumbar spine.  The Veteran was able to perform repetitive use testing with 3 repetitions.  He had less movement than normal and pain on movement.  His flexion was to 25 degrees as reflected by an August 2013 addendum to that report.

On VA examination in March 2015, there was no ankylosis of the Veteran's spine and he had intervertebral disc syndrome but it did not require bed rest prescribed by a physician and treatment by a physician in the past 12 months.  It was indicated that the Veteran had no other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems.  

Based on the evidence, the Board concludes that prior to December 28, 2009, the evidence shows that the General Rating Formula criteria for a 40 percent rating for the disability at issue are not met, even when 38 C.F.R. § 4.40, 4.45 are considered.  The Veteran did not have forward flexion of his thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  Instead, on VA examination in April 2008, his forward flexion was to at least 45 degrees, including on 3 repetitions, and he denied having flare-ups; and a September 2009 report for Social Security Administration purposes shows lumbar flexion to 90 degrees.  He did not have favorable ankylosis of his entire thoracolumbar spine as evidenced by the significant degree of motion which was present.  Accordingly, no more than a 20 percent rating can be assigned prior to December 28, 2009 under the General Rating Formula.  Moreover, there is no basis to increase his rating above 20 percent prior to December 28, 2009 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  On that date, it was indicated that no incapacitating episodes were present in the past 12 months, and incapacitating episodes having a duration of at least 4 weeks in the past 12 months would be necessary to warrant a 40 percent rating under such Formula.  

Also based on the evidence, the Board concludes that from December 28, 2009, the evidence shows that the General Rating Formula criteria for a rating in excess of 40 percent rating for the disability at issue are not met.  The evidence shows that the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine necessary for a 50 percent rating.  Instead, on VA examination in December 2009, it was indicated that there was no thoracolumbar spine ankylosis, and on VA examination in February 2013, it was indicated that the Veteran had less movement than normal and pain on movement.  Ankylosis is not alleged or shown.  Accordingly, no more than a 40 percent rating can be assigned from December 28, 2009 under the General Rating Formula.  Moreover, there is no basis to increase the Veteran's rating above 40 percent prior to December 28, 2009 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the December 2009 VA examination report indicates that there were no incapacitating episodes of spine disease, and the VA examiner in February 2013 indicated that the Veteran did not have intervertebral disc syndrome of his thoracolumbar spine, whereas incapacitating episodes having a duration of at least 6 weeks in the past 12 months would be necessary to warrant a 60 percent rating under such Formula.  

NOTE (1) to the General Rating Formula indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  The evidence, however, indicates that there are no associated abnormalities, other than left lower extremity sciatica, to rate separately.  Neither the Veteran nor the examination reports indicate that there are.  Additionally, there were no indications of any right lower extremity symptoms associated with the Veteran's service-connected low back disability on VA examination in December 2009, and the examiner in February 2013 indicated that radiculopathy did not affect the Veteran's right side and that he did not have other neurological abnormalities related to his thoracolumbar spine condition, such as bowel or bladder problems.  Accordingly, the Board finds that there are no other objective neurological abnormalities to be separately rated, other than his service-connected left lower extremity sciatica.  

Left lower extremity sciatica

The Veteran's current claim for compensation for his left lower extremity sciatica relates back to April 2008, when he indicated that he felt that his back was getting worse.  The disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 8599-8520 prior to March 16, 2009 and as 20 percent disabling from that date. 

Diagnostic Code 8520, for the sciatic nerve, and under which the disorder is rated, provides for a 10 percent rating for mild sciatic nerve incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 40 percent rating for moderately severe incomplete paralysis.  A 60 percent rating is provided for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, and an 80 percent rating is provided for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

The provisions of 38 C.F.R. § 4.123 indicate that neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.   

On VA examination in April 2008, the Veteran's reflexes were 2+/4.  He had constant numbness in his left buttock, posterior left thigh, and left calf, down into his left heel.  He had intermittent stinging sensations in the posterior left thigh.  There was no dysthesias or motor or muscle atrophy.  Muscle tone was normal and strength was 5/5.  

On VA examination in April 2009, the Veteran reported a history of radiating stinging pain to his left buttocks and leg to his heel.  Left hip flexion and extension, left knee extension, left ankle dorsiflexion, and left great toe extension were each 5/5.  Muscle tone was normal with no muscle atrophy.  Sensory examination was 2/2 for left lower extremity vibration, pain, light touch, and position sense.  Knee and ankle jerks were 2+ and plantar was normal.  The examiner indicated that paralysis and neuralgia were absent and that neuritis was present.  The impact on occupational activities was reportedly decreased strength in the lower extremity.  

On VA evaluation in August 2009, the Veteran's muscle strength was 5/5 grossly in his left lower extremity.  The Veteran reported constant numbness down the posterior left lower extremity from the buttocks to the heel.  He was able to sense light touch but had a numb feeling.  

An October 2009 medical report for Social Security Administration purposes shows that the Veteran did not have any complaint about numbness on the left lower extremity and that he had no gait disturbance or loss of coordination.  He had superficial sensation loss and his neurological was within normal limits.  Deep tendon reflexes were +2 in his left lower extremity, and superficial and deep sensation was normal.  Muscle power was 5/5 and muscle strength was normal.  

On VA evaluation in December 2011, the Veteran's muscle strength was 4/5 in his left lower extremity.  

On VA examination in March 2015, muscle strength testing was 5/5 in the Veteran's left lower extremity, and he had no muscle atrophy.  Deep tendon reflexes were 2+ at the knee and ankle.  Sensation to light touch was normal at the left anterior thigh and in the thigh/knee, and decreased but not absent at the left lower leg/ankle and foot/toes.  The Veteran was felt to have moderate left lower extremity constant and intermittent pain, and mild paresthesias and/or dysesthesias and numbness.  The left lower extremity radiculopathy was felt to be moderate but not severe.  

Based on the evidence, the Board finds that prior to March 16, 2009, a rating in excess of 10 percent for left lower extremity sciatica is not warranted, as moderate incomplete paralysis of the left sciatic nerve was not present.  The Veteran's reflexes were normal on VA examination in April 2008, and the only symptoms were numbness with intermittent stinging sensations.  Muscle tone was normal, strength was 5/5, and there was no dysthesias or motor or muscle atrophy.  

Also based on the evidence, the Board finds that from March 16, 2009, a rating in excess of 20 percent for left lower extremity sciatica is not warranted, as moderately severe incomplete paralysis of the left sciatic nerve is not shown.  On VA examination in April 2009, the Veteran had normal muscle tone with no muscle atrophy, and left lower extremity strength was 5/5 objectively.  Only neuritis and not paralysis or neuralgia were present.  Left lower extremity strength was 5/5 and the Veteran was able to sense light touch.  The October 2009 medical report for Social Security Administration purposes shows that there was no gait disturbance or loss of coordination.  There was only superficial sensation loss.  Deep tendon reflexes were 2+ in his left lower extremity and superficial and deep sensation was normal and muscle power and strength were normal.  In December 2011, the Veteran's muscle strength was only diminished to 4/5 in his left lower extremity.  Additionally, in March 2015, he had 5/5 strength and no muscle atrophy, and his reflexes were 2+ at the knee and ankle.  Sensation to light touch was normal at the left anterior thigh and in the thigh/knee, and it was only decreased at the left lower leg/ankle and foot/toes.  The Veteran was graded as having no more than moderate left lower extremity constant and intermittent pain, and mild paresthesias and/or dysesthesias and numbness, and the radiculopathy was felt to be moderate but not severe.  

Psychiatric disability

The Veteran's current claim for compensation for his PTSD was received in April 2008 and his PTSD with depressive disorder and alcohol abuse is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 9411 prior to April 22, 2009 and as 70 percent disabling from that date until May 18, 2015, except for a temporary total rating which is assigned under 38 C.F.R. § 4.29 from March 4, 2010 through April 2010.  

The disorder is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that rating criteria, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week;, difficulty in understanding complex commands; impairment of short- and long-term memory, (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to that date, the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

A GAF score is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
 
GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in May 2008, the Veteran had no history of psychiatric hospitalizations, ongoing counseling, or suicide attempts.  He reported sudden anxiety attacks 4-6 times per week, lasting 15 minutes to 2 hours.  He also reported mood instability, irritability, and anger, where he would yell or argue, particular if he had been drinking alcohol.  A girlfriend had broken up with him a month ago over his anger, and he had verbally abused her.  He was casually looking for a new relationship.  His parents had asked him to cut back on his drinking, as they had noted his anger problems.  He had a close relationship with his elderly parents, despite occasional irritability, and he lived with them.  He did not become angry at work and had no recent assaultive behaviors.  He had pled guilty to a disorderly conduct charge about 3 months prior, after being stopped and after drinking, and then driving too closely to other vehicles and weaving.  For the past 12 months, he had been working as an equipment and truck operator.  He enjoyed it and got along with his supervisor and other employees.  He had 2 close friends, as well as many acquaintances, and considered himself to be a social individual.  He enjoyed visiting his friend's home and watching movies.  He spent his spare time helping his parents remodel their home, visiting friends, and watching movies, and planned to re-start outdoor activities.  He was doing well at his full time employment, making advancements and working well with coworkers and supervisors.  He had no difficulty doing routine responsibilities of self-care, and had close relationships with family and several friends.  On examination, he was alert and oriented times 3 and arrived on time and was casually dressed with good hygiene.  His behavior was pleasant, calm, and cooperative, with good eye contact, and his mood was euthymic.  His speech was clear and coherent with normal rate and volume, and thoughts were logical and goal oriented.  He had no flight of ideas or looseness of association and did not appear to be responding to internal stimuli.  Concentration and memory were intact.  He reported anxiety and avoidance of crowds, and mild hypervigilance and a mistrust of other people.  He described intermittent panic attacks without impairment of functioning.  The examiner stated that despite the diagnosis of PTSD, the Veteran was doing extremely well at work and had supportive relationships with parents and friends.  The diagnoses were mild PTSD; and alcohol abuse - binge drinking pattern.  His GAF was 61.   

Medical and legal records from February and April 2009 indicate that the Veteran was arrested for DUI on February 1, 2009, lost control and used highly inappropriate and threatening language to the officers involved, purposefully hit his head on the Plexiglas barrier between the front and back of the police car which he was put in, and was taken to an emergency room for evaluation for symptoms including chest pain.  In April 2009, it was reported that he had very little memory of the events which took place on February 1, 2009, and that he was having flashbacks on that date.  

On VA psychiatric examination on April 22, 2009, there was a history of belligerent behavior during a DUI incident in February 2009.  Clinically, the Veteran was clean and neatly groomed and able to maintain hygiene.  His psychomotor activity was fatigued and tense.  His speech was soft or whispered, but clear.  He was cooperative but had a constricted affect.  He had no attention disturbance on testing.  He was oriented to person, time, and place, and his thought processes were unremarkable.  He was very worried about losing his job, given the charges pending against him.  He had no delusions, he understood the outcome of behavior, his intelligence was average, his thinking was abstract, and he understood that he had a problem.  He had sleep impairment and severe anger at times, and had had homicidal and suicidal thoughts following his arrest in February 2009, but none now.  His impulse control was fair.  He had had episodes of extreme anger, with confrontations with others, as well as impulsive excessive spending.  Remote memory was normal, but recent and immediate memory were mildly impaired -- he had been forgetful and misplaced things.  He was currently employed as an equipment and truck operator.  He had lost 2 weeks in the past 12 months due to sleep problems and back pain.  The diagnoses were PTSD and alcohol dependence and depressive disorder.  His GAF was 60.  The examiner indicated that there was not total occupational and social impairment due to PTSD.  Its signs and symptoms resulted in deficiencies in relations, work, mood, or school; and in thinking and mood; but not in judgment, family relations, or work.  

On VA evaluations in May 2009, the Veteran indicated that he was going to go to an amusement park in the near future and that he was associating with people.  Later that month, he was alert and oriented with good eye contact and normal speech and linear thought processes.  His affect was restricted, but he had no suicidal or homicidal ideation, hallucinations, paranoia, or delusions.  He had moderate anxiety, but his insight and judgment were fair/intact.  In June 2009, the Veteran reported doing well and sleeping good.  He denied depression, anxiety, mood swings, and suicidal and homicidal ideation.  He was alert, calm, and cooperative, and his mood was neutral.  His affect was appropriate.  He had no looseness of associations, flight of ideas, delusions, or hallucinations.  In July 2009, the Veteran reported that he was living with his parents and hanging out with friends.  In late July 2009, he reported having small occasional panic attacks during the week and one moderate nocturnal panic attack.  He had had one nightmare since a last visit, and was having moderate anxiety daily.  He was in a relationship for 1 1/2 weeks with a new girlfriend whom he met through his friend.  On mental status examination, he had no suicidal or homicidal ideation, and no hallucinations, paranoia, or delusions.  He had minimal anxiety and his insight and judgment were intact.  A GAF of 50 was assigned.  

On VA evaluation in August 2009, the Veteran reported having small occasional panic attacks during the week and one moderate nocturnal panic attack 2-3 times per week.  He reported nightmares, and that his new girlfriend observed him having one that week where he was fighting in his sleep and saying there were too many of them.  She also saw him get up and walk around the room, and he had no recollection of these events.  He was sleeping better.  He would get a major panic attack once in 2-3 weeks and minor panic attacks 3-4 times a week where he got short of breath.  With deep breathing exercises, they would stop in 10 minutes.  His GAF was 55.  Later that month, it was reported that he and his girlfriend had rented a house and were living there with her 4 children.  The 2 of them were busy on multiple activities.  In September 2009, he had a girlfriend, but she was living in New York.  His mental status examination was fairly normal.  

An August 2009 psychology report prepared for the Social Security Administration indicates that the Veteran's understanding, memory, sustained concentration and persistence, social interaction, and adaptation were not more than moderately limited, that his basic memory processes were intact, that his social skills were functional, and that he was able to meet the basic mental demands of competitive work on a sustained basis.  

On VA evaluation in September 2009, the Veteran reported that his mood was 5/10, with 10 being the worst of depression and 0 being no depression.  He was sleeping fine and had no changes in his appetite or weight gain or loss.  His concentration was good but he felt slightly irritable and reported getting panic attacks which were not as bad as previously.  He stated that he felt energetic during the daytime, and that he felt supported by his girlfriend, family, and friends.  He denied change in concentration, and indicated that he still enjoyed bowling and hunting.  On mental status examination, he was cooperative and had an okay mood.  His affect was bright with full range.  Speech and thought processes were normal, and he denied suicidal or homicidal ideation, hallucinations, obsession, and paranoia.  Insight and judgment were fair, and he was oriented to time, place, and person.  In November 2009, the Veteran's fiancée and her children were about to move from another state to live with him.  

On October 2010 psychology evaluation for Social Security Administration purposes, it was essentially indicated that the Veteran did not have oddities of thought, perception, speech, or behavior, perceptual disturbances, time or place disorientation, catatonia or grossly disorganized behavior, social withdrawal or isolation, a blunt, flat, or inappropriate affect, illogical thinking or loosening of associations, difficulty thinking or concentrating, suicidal ideation or attempts, or persistent irrational fears. 

On VA psychiatric examination in January 2010, the Veteran reported that he had supportive relationships with his parents, sister, and several friends.  His mental status examination was essentially normal except for anxiety, dysphoria, and a constricted affect.   His GAF was 55 and he was said to have moderate intensity symptoms.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms.    

On VA evaluation in February 2010, the Veteran was living with his girlfriend and her children.  He had an anxious mood.  

The Veteran had a planned psychiatric inpatient hospitalization at a VA facility from early March 2010 through late April 2010 for therapeutic purposes.  On admission, his GAF was 50, and on discharge, it was 58.  

In May 2010, the Veteran's sleep remained variable with some nightmares, but anxiety and anger were much improved, and he had a good appetite.  He was slightly anxious.  In August 2010, the Veteran reported that he had broken up with his girlfriend 6 weeks prior, leading to a more difficult time for him, with increased sleep disturbance and some increased anxiety lately.  He denied homicidal and suicidal ideation and other psychiatric symptomatology and was slightly anxious and denied other psychiatric symptomatology.  

In November 2010, the Social Security Administration found the Veteran disabled from May 5, 2009 based on a combination of spine, vision, and psychiatric disorders.  

On VA evaluations in April and September 2011, the Veteran's GAF was 65.  In October 2011, the Veteran expected to spend some holiday time with his sister and her niece.  He appeared to be doing fairly well with stress, and denied suicidal symptoms.  In November 2011, the Veteran was slightly anxious but had good eye contact and no speech pressure.  His thought content was goal directed, his mood was okay, and his affect was pleasant and slightly anxious.  He denied suicidal and homicidal ideation as well as hallucinations and paranoia.  He expressed no delusion and his judgment and insight were fair.  

On VA evaluation in January 2012, the Veteran was helping take care of his niece 2 or 3 days a week and enjoyed it.  In February 2012, the Veteran's GAF was 65.  In April 2012, the Veteran reported that he had a lot of friends and that he was very involved with the local VFW.  He was oriented times 3 and had appropriate appearance, speech, and eye contact and denied suicidal and homicidal ideations as well as hallucinations.  In May 2012, a GAF of 65 was reported.  On evaluation in January 2013, the Veteran reported mild depression and sadness.  A GAF of 78 was reported.  

On VA psychiatric examination in March 2013, the examiner indicated that the Veteran's GAF was 55 and that he did not have total occupational and social impairment.  Rather, he had occupational and social impairment with deficiencies in most areas.  He was residing with his parents and sometimes went out, including to the VFW, for some social activity, and was involved in drinking socially.  He maintained some contact with his 1 sister, but was not currently involved in a romantic relationship.  He was calm, cooperative, polite, and respectful with the examiner.  He adamantly denied any homicidal or suicidal ideation.

On VA evaluation in March 2013, the Veteran's GAF was 77.  In June 2013, the Veteran had broken up with his girlfriend.  He reported variable sleep with some nightmares.  He had a good appetite and stable weight, but some anxiety and irritability.  He denied suicidal and homicidal ideation.  His GAF was 65.  In July 2013, the Veteran reported an improved mood and brighter affect, but with some continued panic attack and PTSD symptoms such as flashbacks, nightmares, and hypervigilance.  His GAF was 77.  In September 2013, the Veteran's GAF was 65.  In October 2013, the Veteran reported decreased depressed mood and anxiety, decreased irritability and stress, but some continued nightmares and intrusive thoughts. 2 or 3 times per month.  He reported some continued elevated irritability and anger outbursts.  His GAF was 77.  On VA evaluations in January, April, July, and October 2014, the Veteran was alert and oriented times 3 and had good eye contact and unpressured speech.  His thoughts were goal directed and his mood was either on the depressed side, not bad, or decent.  His affect was slightly tense.  He denied suicidal and homicidal ideation and denied hallucinations and paranoia and expressed no delusions.  His anxiety was intermittent.  His judgment and insight were fair.  In December 2014, the Veteran was pleasant and alert and oriented times 3.  

In March 2015, the Veteran had an improved mood of late.  His appetite was good, and sleep was on and off.  He was going to the Dominican Republic for a month later that month, and planned to get engaged that year.  He denied suicidal and homicidal ideation.  His appearance was casual, he was oriented times 3, he had good eye contact, and his speech was not pressured.  Thought content was goal directed.  He denied suicidal and homicidal ideation as well as paranoia and delusions, and reported that anxiety and worry were intermittent.  His judgment and insight were fair. 

As of the May 18, 2015 VA psychiatric examination, he was living with his parents.  He had been able to restore his commercial driver's license in 2014.  He was categorized as having total occupational and social impairment.  

Based on the evidence, the Board concludes that prior to February 1, 2009, a rating in excess of 30 percent is not warranted for the psychiatric disability at issue, as occupational and social impairment with reduced reliability and productivity to warrant a higher rating was not present.  The May 2008 VA examination showed that the Veteran was doing extremely well at work and had supportive relationships with parents and friends, spent social time with his friends, and was helping his parents remodel their home, and reported that he had only mild PTSD.  

Also based on the evidence, the Board finds that as of February 1, 2009, the criteria for a 70 percent rating for the psychiatric disorder at issue were met.  That is the date that the Veteran was arrested for DUI, lost control, used highly inappropriate and threatening language to the officers involved, purposefully hit his head on the Plexiglas barrier between the front and back of the police car, and was taken to an emergency room for evaluation of symptoms including chest pain.  The symptomatology present at that time was consistent with the 70 percent rating criteria of having occupational and social impairment with deficiencies in most areas.  

The next question to be addressed, then, is whether, at any time from February 1, 2009 to May 18, 2015, the criteria for a rating in excess of 70 percent for the psychiatric disorder at issue, namely psychiatric symptomatology causing total occupational and social impairment necessary for a 100 percent rating, were met.  The Board finds that they were not, and so a rating higher than 70 percent cannot be assigned during this time period.  At the time of the Veteran's April 2009 VA psychiatric examination, he was clean and neatly groomed and had good hygiene and no attention disturbance.  He was oriented to person, time, and place, his thought processes were unremarkable, and he had no delusions or homicidal or suicidal ideation.  No more than mild memory impairment was present, and his GAF was 60.  In May 2009, he was preparing to go to an amusement park and was associating with people and had good eye contact, normal speech, and linear thought processes.  He also had no suicidal or homicidal ideation, hallucinations, paranoia, or delusions, and he had only moderate anxiety.  He was calm and cooperative with a neutral mood and an appropriate affect.  From February 1, 2009 to May 19, 2015, the preponderance of the evidence indicates that the Veteran did not have total social impairment.  He kept significant relationships with family and friends according to all of the evidence of record.  This in itself is enough to prevent a 100 percent rating under the rating formula for mental disorders.  Additionally, his GAFs and other symptomatology and involvement with the VFW were inconsistent with total occupational impairment during this time period.  The VA examiner in March 2013 even indicated that he did not have total occupational and social impairment, but that instead, he had occupational and social impairment with deficiencies in most areas.     

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorders at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected low back disability, left lower extremity sciatica, and psychiatric disability.  The symptoms and impairment caused by the service-connected low back disability, left lower extremity sciatica, and psychiatric disability are specifically contemplated by the schedular rating criteria.  For the low back disability, the rating criteria include the provisions of 38 C.F.R. § 4.40, 4.45, which considers impairment caused by pain, limitation of motion, weakness, and other related factors.  For the left lower extremity sciatica, the degree of paralysis is considered, and that accounts for impairment of function due to all symptoms.  For the psychiatric disorder, the degree of occupational and social impairment is considered, and that accounts for impairment of function due to any and all symptoms.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU prior to May 8, 2009

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 . 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, prior to May 8, 2009, are: PTSD with depressive disorder and alcohol abuse, 70 percent; lumbosacral degenerative joint disease, 20 percent; left lower extremity sciatica, as high as 20 percent; and right shoulder muscle strain, noncompensable; for a combined rating of 80 percent pursuant to 38 C.F.R. § 4.25 (2015).  Accordingly, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

The Board notes that there was a change in the allowance of a 70 percent rating for the Veteran's service-connected PTSD with depressive disorder and alcohol abuse as a result of the above decision on that appeal, from April 22, 2009 to February 1, 2009.  The Board has considered whether remand is required to have the RO consider the claim for TDIU again in the first instance in light of this.  The Board concludes that this is not necessary.  The RO had already considered whether a TDIU rating was warranted prior to May 8, 2009 in light of the currently assigned 80 percent combined rating.  There is, therefore, no prejudice to the Veteran in the Board considering this matter at the present time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, according to the Veteran's June 2009 VA Form 21-8940, he has 12 years of formal education and work experience as a commercial truck and equipment operator, with his last full time employment, in that field, being on May 6, 2009, and earnings of $34,000 in the past 12 months reported at that time.  A May 2009 letter from an attorney indicates that the Veteran was notified of his commercial driver's license suspension on May 7, 2009.  

The Board finds that the evidence indicates that the Veteran was capable of substantially gainful employment before his commercial driver's license was suspended on May 7, 2009, and that he last worked full time in that substantially gainful employment on May 6, 2009.  He stopped working because of the loss of his license, not because his service-connected disabilities produced unemployability.  In light of this, the Board concludes that a TDIU may not be granted prior to May 8, 2009, the date he could no longer engage in that substantially gainful employment as his license had been suspended.  Accordingly, the Board finds that the Veteran is not entitled to a TDIU rating prior to May 8, 2009, as his service-connected disabilities did not combine to preclude him from all forms of substantially gainful employment prior to that date.  To the contrary, he was capable of engaging in substantially gainful employment prior to May 8. 2009, and had engaged in such employment up through May 6, 2009.  

The preponderance of the evidence is against higher benefits than those indicated above, and, therefore, the benefit-of-the-doubt doctrine cannot be applied to allow any additional benefits.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 20 percent for lumbosacral degenerative joint disease prior to December 28, 2009 and in excess of 40 percent from that date is denied.

A disability rating in excess of 10 percent for left lower extremity sciatica prior to March 16, 2009 and in excess of 20 percent from that date is denied.

A disability rating in excess of 30 percent for PTSD prior to February 1, 2009 is denied.

A 70 percent rating, but not higher, is granted for PTSD with depressive disorder and alcohol abuse from February 1, 2009 to May 18, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

A TDIU prior to May 8, 2009 is denied.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


